Exhibit 99.1 1 Credit Suisse Energy Summit February 2, INC. (Gp:) *Corpus Christi LNG, LLCCheniere Energy, Inc. 100% *Artist’s Rendition (Gp:) *Creole Trail LNG, L.P.Cheniere Energy, Inc. 100% *Freeport LNG Development, L.P.Cheniere Energy, Inc. 30% * Sabine Pass LNG, L.P.Cheniere Energy Partners, L.P. Cheniere Energy, Inc. 91% 2 This presentation contains certain statements that are, or may be deemed to be, “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act.All statements, other than statements of historical facts, included herein are “forward-looking statements.”Included among “forward-looking statements” are, among other things: statements that we expect to commence or complete construction of each or any of our proposed liquefied natural gas, or LNG, receivingterminals by certain dates, or at all; statements that we expect to receive authorization from the Federal Energy Regulatory Commission, or FERC, to construct and operate proposed LNG receiving terminals by a certain date, or at all; statements regarding future levels of domestic natural gas production and consumption, or the future level of LNG imports into North America, or regarding projected future capacity of liquefaction or regasification, liquifaction utilization or total monthly LNG trade facilities worldwide, regardless of the source of such information; statements regarding any financing transactions or arrangements, whether on the part of Cheniere or at the project level; statements relating to the construction of our proposed LNG receiving terminals, including statements concerning estimated costs, and the engagement of any contractor; statements regarding any Terminal Use Agreement, or TUA, or other commercial arrangements presently contracted, optioned, marketed or potential arrangements to be performed substantially in the future, including any cash distributions and revenues anticipated to be received; statements regarding the commercial terms and potential revenues from activities described in this presentation; statements regarding the commercial terms or potential revenue from any arrangements which may arise from the marketing of uncommitted capacity from any of the terminals, including the Creole Trail and Corpus Christi terminals which do not currently have contractual commitments; statements regarding the commercial terms or potential revenue from any arrangement relating to the proposed contracting for excess or expansion capacity for the Sabine Pass LNG Terminal or the Indexed Purchase Agreement (“IPA”) or LNG spot purchase examples described in this presentation; statements that our proposed LNG receiving terminals, when completed, will have certain characteristics, including amounts of regasification and storage capacities, a number of storage tanks and docks and pipeline interconnections; statements regarding Cheniere and Cheniere Marketing forecasts, and any potential revenues and capital expenditures which may be derived from any of Cheniere business groups; statements regarding Cheniere Pipeline Company, and the capital expenditures and potential revenues related to this business group; statements regarding our proposed LNG receiving terminals’ access to existing pipelines, and their ability to obtain transportation capacity on existing pipelines; statements regardingthe Cheniere Southern Trail Pipeline, and its potential business opportunities; statements regarding possible expansions of the currently projected size of any of our proposed LNG receiving terminals; statements regarding the payment by Cheniere Energy Partners, L.P. of cash distributions; statements regarding our business strategy, our business plan or any other plans, forecasts, examples, models, or objectives, any or all of which are subject to change;statements regarding estimated corporate overhead expenses; and any other statements that relate to non-historical information. These forward-looking statements are often identified by the use of terms and phrases such as “achieve,” “anticipate,” “believe,” “estimate,” “example,” “expect,” “forecast,” “opportunities,” “plan,” “potential,” “project,” “propose,” “subject to,” and similar terms and phrases.Although we believe that the expectations reflected in these forward-looking statements are reasonable, they do involve assumptions, risks and uncertainties, and these expectations may prove to be incorrect.You should not place undue reliance on these forward-looking statements, which speak only as of the date of this presentation.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors, including those discussed in “Risk Factors” in the Cheniere Energy, Inc. Annual Report on Form 10-K for the year ended December 31, 2006, which are incorporated by reference into this presentation.All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these ”Risk Factors”.These forward-looking statements are made as of the date of this presentation, and we undertake no obligation to publicly update or revise any forward-looking statements. Safe Harbor Act 3 Cheniere Marketing AssetDevelopment Partnership Interests Sabine Pass LNG4.0 Bcf/d LNG Terminal Cheniere EnergyPartners, L.P.(AMEX:CQP) 90.6% Interest (GP & LP units) Creole Trail LNG Terminal Creole TrailPipeline Corpus ChristiLNG Terminal Freeport LNG Development, L.P. (Freeport LNG Terminal) 30% LP Interest Cheniere SouthernTrail Pipeline (Proposed Pipeline) 4 Freeport LNG Development, L.P. Cheniere Energy, Inc. 30% Freeport LNG Construction Site August 2ontracts totaling 1.55 Bcf/d Conoco 0.90 Bcf/d Dow 0.50 Bcf/d Mitsubishi 0.15 Bcf/d Operational in 2008 Facility ownership: Cheniere (30%), M. Smith (45%), Contango (10%) and Dow (15%)Contango recently announced an agreement to sell their 10% interest to an Asian utility for $68 million Freeport LNG has obtained $1.1 billion debt to fund construction Cheniere expects to receive annual cash receipts of $15mm 5 Cheniere Energy Partners, L.P. (AMEX: CQP) Sabine Pass LNG, L.P.Cheniere Energy, Inc. 90.6% Sabine Pass Construction Site –
